June 5, 2014 American Beacon Funds (the “Trust”) 4151 Amon Carter Blvd, MD 2450 Fort Worth, TX 76155 Re: Fee Waiver/Expense Reimbursement Ladies and Gentlemen: American Beacon Advisors, Inc. notifies you that, for the fund listed in Attachment A to this letter (the “Fund”), it will waive its management fee and/or reimburse expenses of the Fund, to the extent necessary so that expenses of the Fund, exclusive of brokerage commissions, interest, taxes, acquired fund fees and extraordinary expenses, do not exceed the annual rates listed on Attachment A. During the period until the expiration date of each expense limitation in Attachment A, the related expense limitation arrangements for the Fund may only be modified by mutual agreement of the parties that, with respect to the Trust, includes a majority vote of the “non-interested” Trustees of the Trust. We understand and intend that you will rely on this undertaking in preparing and filing the Registration Statements on Form N-1A for the Fund with the Securities and Exchange Commission, in accruing the Fund’s expenses for purposes of calculating its net asset value per share and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and expressly permit you to do so. Respectfully, American Beacon Advisors, Inc. By: /s/Gene L. Needles, Jr. Name: Gene L. Needles, Jr. Title: President and CEO Agreed and Accepted on behalf of the Trust By: /s/Melinda G. Heika Name: Melinda G. Heika Title: Treasurer A copy of the document establishing the Trust is filed with the Secretary of The Commonwealth of Massachusetts. This Agreement is executed by the officer not as an individual and is not binding upon any of the Trustees, officers or shareholders of the Trust individually but only upon the assets of the Fund. Attachment A American Beacon Funds Annual Expense % Fund Class Limit Expiration Crescent Short Duration High Income Instl 0.85% 5/29/2016 Crescent Short Duration High Income Y 0.95% 5/29/2016 Crescent Short Duration High Income Investor 1.23% 5/29/2016 Crescent Short Duration High Income A 1.25% 5/29/2016 Crescent Short Duration High Income C 2.00% 5/29/2016
